tcmemo_2012_2 united_states tax_court baacel roumi petitioner v commissioner of internal revenue respondent docket no filed date r determined additional interest_income disallowed certain business_expense deductions p claimed on his tax_return and determined a deficiency in income_tax an addition_to_tax for failure to timely file under sec_6651 i r c and an accuracy-related_penalty under sec_6662 i r c for p’s tax_year held p is liable for the deficiency held further p is liable for the addition_to_tax for failure to timely file his tax_return under sec_6651 i r c held further p is liable for the accuracy- related penalty under sec_6662 i r c baacel roumi pro_se nicole c lloyd for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency a sec_6651 addition_to_tax for failure to timely file a federal tax_return and a sec_6662 accuracy-related_penalty that respondent determined for petitioner’s tax_year after a concession by petitioner the issues for decision are whether petitioner is entitled to certain deductions claimed on three separate schedules c profit or loss from business whether petitioner is liable for a sec_6651 addition_to_tax for a failure to timely file a federal_income_tax return and whether petitioner is liable for a sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated the stipulated facts with accompanying exhibits are incorporated herein by this reference at the time his petition was filed petitioner resided in california 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure 2at trial on date petitioner conceded he is liable for income_tax on dollar_figure of unreported interest_income petitioner filed his form_1040 u s individual_income_tax_return on date in petitioner was employed by quick loan funding and homefield financial inc and was paid wages reported on forms w-2 wage and tax statement of dollar_figure and dollar_figure respectively petitioner included three schedules c with his form_1040 for three separate businesses in the first schedule c was for petitioner’s business as a mortgage banker and reported gross_receipts of dollar_figure and claimed deductions for car and truck expenses of dollar_figure for driving big_number miles respondent disallowed this expense the second schedule c was for petitioner’s business ze advertising co and reported no gross_receipts or sales but claimed total expenses of dollar_figure of which dollar_figure was for car and truck expenses for driving big_number miles respondent disallowed all of the ze advertising co claimed expenses the third schedule c was for petitioner’s search engine optimization business e-gumball and reported gross_income receipts of dollar_figure claimed costs of goods sold of dollar_figure and claimed miscellaneou sec_3the remainder of the expenses comprised the following advertising expenses of dollar_figure insurance expenses of dollar_figure legal and professional services totaling dollar_figure office expenses of dollar_figure taxes and licenses totaling dollar_figure other expenses totaling dollar_figure which comprised web and internet costs of dollar_figure telephone answering service expense of dollar_figure telephone expense of dollar_figure janitorial expenses of dollar_figure equipment rentals for dollar_figure dues and subscriptions costing dollar_figure and bank service charges of dollar_figure expenses for advertising of dollar_figure respondent disallowed petitioner’s claimed e-gumball expenses for advertising and costs of goods sold i preliminary evidentiary matters opinion at trial petitioner attempted to introduce into evidence various bank account statements as exhibits 8-p 9-p and 10-p these exhibits were not stipulated and were not provided to respondent until the morning of the trial contrary to the clear direction in the standing_pretrial_order the court did not issue a ruling on the admissibility of the exhibits at trial the court gave respondent and petitioner further time to verify the authenticity of the exhibits find and verify additional documents and supplement the stipulation of facts and the attached exhibits the parties filed one such supplemental stipulation during the 60-day period before the close of the trial record which was set to occur on date the 4on date the court issued a standing_pretrial_order requiring that documents or materials which a party expects to utilize in the event of a trial except solely for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown supplemental stipulation related to two checks for dollar_figure and dollar_figure which now constitute exhibit 11-j the court understands and appreciates the resources and efforts petitioner has put forth in order to produce copies of these two checks and file them before the record closed also included in the supplemental stipulation was exhibits 12-j and 13-j a copy of a transcript from the irs showing that petitioner issued no forms 1099-misc miscellaneous income during the tax_year under his social_security_number and a copy of a transcript showing that ze advertising co issued no forms 1099-misc during the tax_year under ze advertising co ’s taxpayer_identification_number respectively these exhibits are admitted and incorporated herein by this reference exhibit 9-p is a summary of the bank account from which the two checks contained in exhibit 11-j were drawn at trial petitioner put forth no credible_evidence for which business the dollar_figure was paid on behalf of nor did he establish the business_purpose of the payments when petitioner presented exhibit 11-j to respondent he did so without additional documentation to support that the checks were for a specific business or related to a particular expense petitioner has failed to show that exhibit 9-p or exhibit 11-j has any relevance to the claimed deductions on any of his three schedules c therefore the court rules that exhibits 8-p 9-p and 10-p are not admissible ii burden_of_proof in general the commissioner’s determination of a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving that the commissioner’s determination is improper rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with applicable substantiation and recordkeeping requirements see sec_6001 sec_7491 and b sec_1_6001-1 income_tax regs petitioner therefore bears the burden_of_proof this case concerns certain deductions claimed on three separate schedules c attached to petitioner’s federal_income_tax return deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to identify each deduction available and show that they have met all requirements as well a sec_5even if admitted the exhibits do not substantiate without more supporting documents the expenses that petitioner reports on his three schedules c and therefore would have had no effect on the ultimate outcome of this case to keep books_or_records that substantiate all claimed deductions sec_6001 62_tc_834 under 39_f2d_540 2d cir if a taxpayer claims a deduction but cannot fully substantiate it the court subject_to certain exceptions may approximate the allowable_amount bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the deduction is of his own making however in order for the court to estimate the amount of a deduction the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir if a taxpayer’s records are lost or destroyed through circumstances beyond his control the taxpayer may still substantiate the claimed deductions by use of other credible_evidence 71_tc_1120 a taxpayer is generally allowed in such circumstances to substantiate the deductions by a reasonable reconstruction of the expenditures or uses evan v commissioner t c memo 6even though a taxpayer can use evidence other than books_or_records to substantiate claimed deductions we are not bound to accept a taxpayer’s unverified undocumented testimony 65_tc_87 affd per curiam 540_f2d_821 5th cir see sec_1_274-5t temporary income_tax regs fed reg date although the court may estimate amounts any estimations must have a reasonable evidentiary basis villarreal v commissioner tcmemo_1998_420 petitioner asserts that a fire in his house destroyed records and documents pertaining to the claimed deductions on the three schedules c attached to his federal_income_tax return petitioner is not relieved of the burden of substantiation see evan v commissioner supra if a fire destroyed his records petitioner had the opportunity to reconstruct them in order to substantiate the claimed deductions while we sympathize with his plight arising from the fire petitioner failed to reconstruct records in any meaningful manner iii whether petitioner is entitled to certain expense deductions claimed on schedules c sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal usual or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 a first schedule c car and truck expenses on his schedule c1 for the mortgage banker business petitioner claimed car and truck expense deductions totaling dollar_figure for driving big_number business miles in certain circumstances the taxpayer must meet specific substantiation requirements to be allowed a deduction under sec_162 see eg sec_274 the heightened substantiation requirements of sec_274 apply to any travel expense including meals_and_lodging while away from home any item with respect to an activity in the nature of entertainment amusement or recreation any expense for gifts and the use of listed_property as defined in sec_280f which includes any passenger_automobile to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own statement of the amount the time the place and the business_purpose of the claimed car or truck expense sec_274 flush language to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra in cases where sec_274 requires substantiation of an expense the court may not estimate the expense under cohan 560_f2d_973 9th cir revg tcmemo_1974_59 furthermore if an expense is subject_to the strict substantiation requirements of sec_274 no deduction is allowable on the basis of any approximation or the taxpayer’s unsupported testimony 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner claims to have traveled big_number business miles with respect to his mortgage banking business however he has failed to offer any documents contemporaneous or otherwise to substantiate the time place and business_purpose of these miles petitioner’s claim that records related to the driving expenses were destroyed by a fire does not relieve him of his burden of substantiation see evan v commissioner supra therefore we sustain respondent’s disallowance of the car and truck expense deductions claimed on petitioner’s first schedule c for failure to meet the requirements of sec_162 and sec_274 petitioner is also not allowed a deduction for the actual costs of operating his vehicle including mercedes benz lease payments and gasoline expenditures petitioner has provided no substantiation that links these payments with his business sec_162 sec_274 therefore we sustain respondent’s disallowance of the actual car and truck expenses reported on petitioner’s first schedule c for failure to meet the requirements of sec_162 and sec_274 b second schedule c expenses on his schedule c for ze advertising co petitioner claimed dollar_figure in expense deductions including dollar_figure of car mileage expenses which suffered from the same lack of substantiation discussed above sec_162 provides that a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business the supreme court held in 480_us_23 that to be considered to be carrying_on_a_trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit in determining whether a taxpayer’s involvement with the alleged business was sufficiently continuous and regular it is not controlling that the taxpayer intended to operate a business because a business may not exist or yet have commenced without a single customer there is no business in active operation where there are no customers and no evidence of any sales efforts that could lead to customers 75_tc_424 affd without published opinion 691_f2d_490 3d cir wolfgram v commissioner tcmemo_2010_69 petitioner failed to establish that his claimed advertising business was in fact an ongoing business for profit as required by sec_162 there is no evidence in the record that petitioner’s business was in operation in at trial petitioner testified that in the business was in development ze advertising co ’s taxpayer_identification_number was not established until date by that time petitioner may have already abandoned the business as he could not remember at trial whether he terminated it in date or in furthermore petitioner did not present evidence that the business had ever generated revenue or that he had claimed expense deductions relating to it in prior tax years petitioner failed to convincingly explain why if it was an active business he had no gross_receipts or sales from its operations in but managed to generate dollar_figure in expenses we also note that even if petitioner’s business had been active and in existence in we would still disallow the business_expense deductions claimed on the second schedule c petitioner failed to meet the substantiation requirements of sec_162 and sec_274 at trial he did not adequately explain the expenses or how they were related to the business repeatedly at trial petitioner testified that he could not remember for what certain payments were used or for which business the costs were incurred consequently we hold petitioner may not deduct the expenditures claimed on the second schedule c for c third schedule c expenses on schedule c for e-gumball petitioner claimed deductions for dollar_figure of expenses respondent disallowed deductions of dollar_figure for advertising expenses and dollar_figure for cost_of_goods_sold petitioner presented no evidence to substantiate these expenses at trial petitioner attempted to substantiate the expenses for advertising but could not link them with any specific payment petitioner did not testify about nor offer any other credible_evidence to substantiate the claimed cost_of_goods_sold without demonstrating that these expenditures were ordinary and necessary to his business or showing that they even exist he has failed to substantiate that he is entitled to the deductions under sec_162 see commissioner v heininger u s pincite 65_tc_87 affd per curiam 540_f2d_821 5th cir therefore we must sustain respondent’s determination disallowing deductions for advertising and cost of goods claimed on petitioner’s third schedule c iv sec_6651 addition_to_tax for failure to timely file federal_income_tax return sec_6651 imposes an addition_to_tax for failure_to_file a timely federal_income_tax return unless the taxpayer can demonstrate such failure was due to reasonable_cause and not willful neglect reasonable_cause for the failure_to_file a timely return exists if the taxpayer exercised ordinary business care and prudence but was unable to file the return within the time prescribed by law 469_us_241 sec_301_6651-1 proced admin regs respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for the parties stipulated that petitioner filed his return on date days after its due_date petitioner made no arguments nor did he offer any evidence that his failure to timely file his federal_income_tax return for was due to reasonable_cause we sustain respondent’s determination that petitioner is liable for an addition_to_tax under sec_6651 7the amount of the addition_to_tax i sec_5 percent of the amount_required_to_be_shown_as_tax on the return for each month or portion thereof that the delinquency continues up to a maximum of percent sec_6651 v sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b including negligence and a substantial_understatement_of_income_tax sec_6662 and under sec_7491 respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 respondent asserts two causes justifying the imposition of the penalty_negligence and a substantial_understatement_of_income_tax sec_6662 and n egligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax as to an individual is an understatement that exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 petitioner had the duty to keep adequate_records and to substantiate items properly pursuant to sec_1 b income_tax regs petitioner asserts his records were destroyed by a fire when respondent audited his return petitioner had the duty to make a reasonable effort to reconstruct his records or at least to present other credible_evidence to support a reasonable estimate of the purposes and amounts of reported expenses 306_fedappx_464 11th cir affg tcmemo_2008_5 there is a substantial_understatement_of_income_tax because claimed deductions were not substantiated and have been disallowed see sec_6662 petitioner reported tax due of dollar_figure respondent determined that the correct_tax liability is dollar_figure therefore the understatement of income_tax is greater than percent of the amount required to be shown and greater than dollar_figure petitioner has not established substantial_authority for any item of the claimed deductions at issue nor has he proved that there was an adequate_disclosure in his tax_return or in an attached statement of the full facts concerning such deductions petitioner also failed to demonstrate a reasonable basis for his tax treatment of the claimed deductions at issue see sec_6662 in the light of petitioner’s failure to reconstruct his tax records and substantiate his claimed deductions as well as his substantial_understatement_of_income_tax respondent has met his burden of production with regard to the sec_6662 accuracy-related_penalty we recognize that there is an exception to the penalty provided by sec_6664 where reasonable_cause for the underpayment and good_faith are shown to exist but petitioner has made no such showing on either count we therefore sustain respondent’s determination of the sec_6662 accuracy-related_penalty the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
